Citation Nr: 1103568	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-06 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina

THE ISSUE

Whether the Veteran's Department of Veterans Affairs compensation 
benefits were properly terminated effective from July 28, 2003 to 
January 4, 2005.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to May 1999.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center in 
Philadelphia, Pennsylvania.  During the course of the appeal the 
case was transferred to the VA Regional Office in Winston-Salem, 
North Carolina (RO).

In a November 2010 hearing before the Board, the Veteran raised 
the issue of entitlement to an increased evaluation for service-
connected major depressive disorder, currently evaluated as 70 
percent disabling.  This issue has not been developed for 
appellate review and is therefore referred to the RO for 
appropriate disposition.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Veteran's VA compensation benefits were terminated from July 
28, 2003 to January 4, 2005, on the basis that, during this 
period of time, he was a fugitive felon.  Under 38 C.F.R. § 
3.665(n), the term fugitive felon means a person who is a 
fugitive by reason of: (i) fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, or an 
attempt to commit an offense, which is a felony under the laws of 
the place from which the person flees; or (ii) violating a 
condition of probation or parole imposed for commission of a 
felony under the Federal or State law.  38 C.F.R. § 3.665(n) 
(2010).  The term felony includes a high misdemeanor under the 
laws of a State which characterizes as high misdemeanors offenses 
that would be felony offenses under Federal law.  38 C.F.R. § 
3.665(n)(3).

While the term fugitive is not specifically defined by the 
governing statute and regulation, Black's Law Dictionary (8th Ed. 
2004) defines a fugitive as a person who flees or escapes; a 
refugee; or as a criminal suspect or a witness in a criminal case 
who flees, evades, or escapes arrest, prosecution, imprisonment, 
service of process, or the giving of testimony, especially by 
fleeing the jurisdiction or by hiding.  VA's Adjudication 
Procedure Manual provides additional guidance with respect to 
issues relating to fugitive felons.  See M21-1MR, Part X, Chapter 
16 (2010).  Under those guidelines, a beneficiary who is the 
subject of a valid outstanding felony arrest warrant is presumed 
to be a fugitive felon for VA purposes.  M21-1MR, Pt X, Ch. 
16.1c.

The facts in this case are not in dispute.  In July 2002, the 
Veteran was convicted of possessing the instruments of a crime.  
In February 2003, he was sentences to service between 3 and 23 
months in prison, followed by 3 consecutive years of reporting 
probation.  In May 2003, a complaint was filed against the 
Veteran for knowingly violating a restraining order by making 
multiple phone calls to his former spouse.  A warrant was issued 
for the Veteran's arrest on May 21, 2003, and the Veteran was 
ordered to appear in court at a date to be set.  The Veteran's 
court appearance was subsequently scheduled for July 28, 2003, at 
which time he failed to appear.  The evidence of record indicates 
that the Veteran was incarcerated at the time of this scheduled 
hearing.  Due to this failure to appear for his court date, a 
second warrant was issued for the Veteran's arrest on July 30, 
2003.  Both warrants then remained valid until January 4, 2005, 
at which time they were cleared.  On January 25, 2005, the bench 
warrant dated on July 30, 2003 was vacated, and the underlying 
charge was dismissed due to lack of prosecution.  In a January 
28, 2005 VA report of contact note a VA Office of the Inspector 
General (OIG) agent stated that verification with the local court 
determined that the Veteran's original violation of a final 
restraining order was a felony conviction, but the subsequent 
failure to appear for his court hearing was not a felony.

The Veteran claims that he was not a fugitive felon for the 
purposes of 38 C.F.R. § 3.665(n) as he has never fled, escaped, 
evaded, or hid from any governmental authorities for any reason.  
The evidence of record includes information which is consistent 
with the Veteran's claim, raising the possibility that the 
presumption of fugitive felon status can be rebutted.  However, 
even if the Veteran were to demonstrate that he did not qualify 
as a fugitive felon under the provisions of 38 C.F.R. § 
3.665(n)(2)(i), the Veteran would still be considered a fugitive 
felon if he qualified under the provisions of 38 C.F.R. § 
3.665(n)(2)(ii), namely violating a condition of probation or 
parole imposed for commission of a felony under the Federal or 
State law.  38 C.F.R. § 3.665(n).

The evidence of record is not sufficient to allow the Board to 
determine whether the Veteran meets the requirements of 38 C.F.R. 
§ 3.665(n)(2)(ii).  The evidence of record shows that, prior to 
May 2003, the Veteran had been charged with multiple crimes, 
including domestic violence, had served several periods of prison 
time, and was given a three year period of probation.  The 
evidence of record also shows that, as of May 2003, a "final" 
restraining order was in effect, preventing the Veteran from 
contacting his former spouse.  However, the evidence of record 
does not state whether violating the restraining order was a 
violation of the Veteran's existing probation, or whether the 
restraining order itself qualified as "a condition of probation 
or parole imposed for commission of a felony" for VA purposes.  
Essentially, the question is whether, by violating the final 
restraining order, the Veteran violated a condition of probation 
or parole imposed for commission of a felony.  As the evidence of 
record is not sufficient to allow the Board to determine this 
matter itself, the claim must be remanded so that clarification 
can be provided from the proper sources. 

Accordingly, the case is remanded for the following actions:

1.	The RO must contact all relevant state 
authorities to obtain complete copies of 
all documents relevant to the warrants in 
question which are not already associated 
with the claims file, to include all 
police documents detailing the alleged 
charges, the nature of the Veteran's 
probation, and a copy of the final 
restraining order that the Veteran is 
alleged to have violated.  All attempts to 
secure these records must be documented in 
the claims file.  If, after making 
reasonable efforts to obtain any relevant 
records, the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action 
to be taken by the RO with respect to the 
claim; and (d) inform the Veteran that he 
is ultimately responsible for providing 
the evidence.  The Veteran must then be 
given an opportunity to respond.

2.	After the above action has been completed, 
the RO must contact the VA Regional 
Counsel or OIG, whichever is most 
appropriate, and request an opinion as to 
whether the Veteran's alleged violation of 
the final restraining order in May 2003 
constituted a violation of a condition of 
probation or parole imposed for commission 
of a felony for VA purposes.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran must be 
provided a supplemental statement of the 
case.  After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


